Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  April 17, 2019                                                                                    Bridget M. McCormack,
                                                                                                                   Chief Justice

                                                                                                          David F. Viviano,
                                                                                                          Chief Justice Pro Tem

  159337(33)                                                                                            Stephen J. Markman
                                                                                                             Brian K. Zahra
                                                                                                       Richard H. Bernstein
                                                                                                       Elizabeth T. Clement
  DEBRA A. PARADISO,                                                                                   Megan K. Cavanagh,
                                                                                                                        Justices
            Plaintiff-Appellant,
                                                                    SC: 159337
  v                                                                 COA: 340757
                                                                    Oakland CC: 2016-155600-NO
  CITY OF ROYAL OAK,
             Defendant-Appellee.
  __________________________________/

          On order of the Chief Justice, the motion of defendant-appellee to extend the time
  for filing its answer to the application for leave to appeal is GRANTED. The answer will
  be accepted as timely filed if submitted on or before May 6, 2019.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                  April 17, 2019

                                                                               Clerk